NO. 12-08-00165-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JEAN ALLEN DAVIS,                                          §    APPEAL FROM THE 294TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

SHELLY NORINE HUFF,
APPELLEE                                                   §    VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant and Appellee have filed an agreed motion to dismiss this appeal. In their motion,
the parties state that they have reached a resolution of this dispute and no longer wish to pursue the
appeal. Because the parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered May 21, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)